MEMORANDUM **
Isnold Toussaint, a native and citizen of Haiti, petitions for review of a Board of Immigration Appeals (“BIA”) decision that summarily affirmed the ruling of an Immigration Judge (“IJ”) denying his application for asylum and withholding of remov*540al. We have jurisdiction under 8 U.S.C. § 1252.
Where, as here, the BIA affirms the IJ’s decision without opinion, the IJ’s decision becomes the BIA’s decision. Gormley v. Ashcroft, 364 F.3d 1172, 1176 (9th Cir.2004). We review for substantial evidence, see Gu v. Gonzales, 454 F.3d 1014, 1018 (9th Cir.2006), and we deny the petition.
Substantial evidence supports the IJ’s denial of asylum because the record as a whole indicates that Toussaint’s attackers were motivated entirely by pecuniary interests, and we therefore conclude that the evidence does not compel the conclusion that Toussaint was persecuted on account of a protected ground. See INS v. Elias-Zacarias, 502 U.S. 478, 481-84, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). In addition, Toussaint failed to establish that the Haitian government was either unwilling or unable to control his assailants. Castro-Perez v. Gonzales, 409 F.3d 1069, 1071-72 (9th Cir.2005).
Because Toussaint failed to satisfy the lower standard of proof for asylum, he necessarily failed to satisfy the more stringent standard for withholding of removal. See Mansour v. Ashcroft, 390 F.3d 667, 673 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.